[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 December 28, 2006
                                No. 06-12711                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 05-00258-CR-J-20-HTS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

BRYAN ANDRE ROAN,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (December 28, 2006)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Maurice C. Grant, II, counsel for Bryan Andre Roan in this direct criminal

appeal, has moved to withdraw from further representation of appellant and filed a
brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Roan’s conviction and sentence are

AFFIRMED.




                                          2